             Case 8:19-bk-09692-CPM          Doc 55    Filed 01/22/20     Page 1 of 7




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

In re:

         James Okoh,                                           Case No. 8:19-bk-09692-CPM
                                                               Chapter 11
      Debtor.
___________________________________/

         DEBTOR’S RESPONSE TO JP MORGAN CHASE BANK, N.A.’S
FIRST REQUEST FOR PRODUCTION OF DOCUMENTS TO DEBTOR JAMES OKOH

    1. All documents reportedly substantiating the Debtor’s food and housekeeping supplies
         expenses listed as $2,000 per month on Number 7 of the Debtor’s first Amended Schedule
         J (Doc. No. 20 at p. 6).


         Response: The request in JP Morgan Chase Bank, N.A.’s request is overbroad and
         burdensome to provide the requested information from 2015.


         However, absent the above objection, the Debtor provided Debtor’s bank statements which
         demonstrate the food and housekeeping supplies as listed on his Amended Schedule J.
                   Regions Bank Account 9677, from March 2019 through December 2019
                   Regions Bank Account 3164, from March 2019 through December 2019


    2. All documents reportedly substantiating the Debtor’s Childcare and children’s education
         costs expenses listed as $2,000 per month on Number 8 of the Debtor’s first Amended
         Schedule J (Doc. No. 20 at p. 6).


         Response: The request in JP Morgan Chase Bank, N.A.’s request is overbroad and
         burdensome to provide the requested information from 2015.


         However, absent the above objection, the Debtor provided Debtor’s bank statements which
         demonstrate the Debtor’s childcare and children’s education costs as listed on his Amended
       Case 8:19-bk-09692-CPM          Doc 55     Filed 01/22/20     Page 2 of 7




   Schedule J. (See Response #1)


3. All loan documents, closing packages, and monthly statements for the 2016 Tesla Model
   S referenced in response to Number 3.1 of the Debtor’s Schedule A/B (Doc. No. 1 at p. 12)
   during the timeframe set forth in the Definitions above.


   Response: The request in JP Morgan Chase Bank, N.A.’s request is overbroad and
   burdensome to provide the requested information from 2015.


   However, absent the above objection, the Debtor provided monthly statements for the
   Debtor’s 2016 Tesla Model X.


4. All loan documents, closing packages, and monthly statements for the 2016 Mazda CX-5
   referenced in response to Number 3.2 of the Debtor’s Schedule A/B (Doc. No. 1 at p. 12)
   during the timeframe set forth in the Definitions above.


   Response: The request in JP Morgan Chase Bank, N.A.’s request is overbroad and
   burdensome to provide the requested information from 2015.


   However, absent the above objection, the Debtor provided the payoff inquiry for the
   Debtor’s 2016 Mazda CX-5.


5. All account statements, cancelled checks, withdrawal slips, wire transfer documents,
   counter checks, and other documents relating to the Regions Bank account ending with
   8241 as referenced in response to Number 17 of the Debtor’s Schedule A/B (Doc. No. 1 at
   p. 14) during the timeframe set forth in the Definitions above.


   Response: The request in JP Morgan Chase Bank, N.A.’s request is overbroad and
   burdensome to provide the requested information from 2015.


   However, absent the above objection, the Debtor provided Debtor’s bank statements from
       Case 8:19-bk-09692-CPM          Doc 55     Filed 01/22/20     Page 3 of 7




   Regions Bank Account 8241, from March 2019 through December 2019.


6. All account statements, cancelled checks, withdrawal slips, wire transfer documents,
   counter checks, and other documents relating to the Regions Bank account ending with
   9677 as referenced in response to Number 17 of the Debtor’s Schedule A/B (Doc. No. 1 at
   p. 14) during the timeframe set forth in the Definitions above.


   Response: The request in JP Morgan Chase Bank, N.A.’s request is overbroad and
   burdensome to provide the requested information from 2015.


   However, absent the above objection, the Debtor provided Debtor’s bank statements which
   also provide evidence of cancelled checks and withdrawals related to this request. (See
   Response #1)


7. All account statements, cancelled checks, withdrawal slips, wire transfer documents,
   counter checks, and other documents relating to the Regions Bank account ending with
   3167 as referenced in response to Number 17 of the Debtor’s Schedule A/B (Doc. No. 1 at
   p. 14) during the timeframe set forth in the Definitions above.


   Response: The request in JP Morgan Chase Bank, N.A.’s request is overbroad and
   burdensome to provide the requested information from 2015. Additionally, the Debtor does
   not maintain a bank account ending in 3167. The Debtor believes that this request was in
   reference to account 3164 and has answered as such.


   However, absent the above objection, the Debtor provided Debtor’s bank statements which
   also provide evidence of cancelled checks and withdrawals related to this request. (See
   Response #1)
       Case 8:19-bk-09692-CPM          Doc 55     Filed 01/22/20     Page 4 of 7




8. All account statements, cancelled checks, withdrawal slips, wire transfer documents,
   counter checks, and other documents relating to the Regions Bank account ending with
   5758 as referenced in response to Number 17 of the Debtor’s Schedule A/B (Doc. No. 1 at
   p. 14) during the timeframe set forth in the Definitions above.


   Response: The request in JP Morgan Chase Bank, N.A.’s request is overbroad and
   burdensome to provide the requested information from 2015. Additionally, the Debtor does
   not maintain a bank account ending in 5758. The Debtor’s Wife is the sole owner of this
   account.


   However, absent the above objection, the Debtor provided bank statements from March
   2019 through November 2019.


9. All account statements, cancelled checks, withdrawal slips, wire transfer documents,
   counter checks, and other documents relating to the Wells Fargo Bank accounts referenced
   in response to Part 8, Number 20 of the Debtor’s Statement of Financial Affairs (Doc. No.
   1 at p. 40-41) during the timeframe set forth in the Definitions above.


   Response: The request in JP Morgan Chase Bank, N.A.’s request is overbroad and
   burdensome to provide the requested information from 2015.


   However, the Debtor is working to obtain some of these bank accounts, absent the above
   objection. The Debtor will provide the bank statements as soon as reasonably possible.


10. All plan documents, documents providing tax exemption status, account statements,
   cancelled checks, withdrawal slips, wire transfer documents, counter checks, check
   registers, signature cards, deposits slips and other documents relating to the Raymond
   James IRA referenced in response to Number 21 of the Debtor’s Schedule A/B (Doc. No.
   1 at p. 14) or any other IRA, 401(k) or similar retirement vehicle for which the Debtor
   makes or has made contributions during the timeframe set forth in the Definitions above.
        Case 8:19-bk-09692-CPM           Doc 55     Filed 01/22/20      Page 5 of 7




   Response: The request in JP Morgan Chase Bank, N.A.’s request is overbroad and
   burdensome to provide the requested information from 2015.


   However, absent the above objection, the Debtor provided the Raymond James IRA
   statement from September 2019.


11. All documents relating to the transfer, by sale, gift or otherwise, of any real property in
   which the Debtor had or has an interest during the timeframe set forth in the Definitions
   above.


   Response: None.


12. All documents relating to the transfer, by sale, gift or otherwise, of any personal property
   having a total value (in the case of multiple transfers to that recipient) in excess of $5,000
   in which the Debtor had or has an interest during the timeframe set forth in the Definitions
   above including, but not limited to, transfers to or for the benefit of insiders of the Debtor.


   Response: The request in JP Morgan Chase Bank, N.A.’s request is overbroad and
   burdensome to provide the requested information from 2015.


   However, absent the above objection, the Debtor testified as to the transfers to his adult
   daughters and his elderly mother and all transfers are listed on the Debtor’s bank statements
   in response to Request #1.


13. All loan applications, credit applications, and financial statements in which Debtor was an
   applicant during the timeframe set forth in the Definitions above.


   Response: None.
        Case 8:19-bk-09692-CPM           Doc 55     Filed 01/22/20     Page 6 of 7




14. All documents relating to any trust in which the Debtor is a trustee or beneficiary.


   Response: None.


15. Any and all balance sheets or other financial statements provided by the Debtor to any third
   party during the timeframe set forth in the Definitions above.


   Response: The request in JP Morgan Chase Bank, N.A.’s request is overbroad and
   burdensome to provide the requested information from 2015.


   However, absent the above objection, the Debtor may have provided balance sheets or
   other financial statements by and through his previous entity and related Chapter 11 case
   of National Radiology Consultants. The Debtor is no longer in possession of such
   documents. The appointed receiver, John Patrick, would be in control of the documents.


16. Any and all operating statements, profit and loss statements, balance sheets, or other
   financial statements pertaining or relating to any time period (i.e. monthly, quarterly, or
   annually), and whether audited or unaudited, with respect to any of the Debtor’s companies
   during or relating to 2019.


   Response: See Response to Request #15 as to National Radiology Consultants. None of
   the Debtor’s other entities, as listed on his petition operated in 2019.


17. All deeds, loan documents, mortgages, closing packages or other documents for any real
   property in which the Debtor has or had an interest, either individually or jointly with
   another person or entity, during the timeframe set forth in the Definitions above.


   Response: The Debtor provided the warranty deed to his homestead real property.
           Case 8:19-bk-09692-CPM           Doc 55     Filed 01/22/20     Page 7 of 7




   18. Any and all documents evidencing or detailing any income received by the Debtor, from
       any source whatsoever and not otherwise produced herein, during the timeframe of 2018
       to the present including, without limitation, pay stubs, tax returns, K-1 tax forms, and 1099
       tax forms.


       Response: The Debtor provided his 2018 tax return. The Debtor’s 2019 W2s are not
       available at this time. The Debtor also provided paystubs from National Radiology
       Consultants from February 2019 through April 2019 (when NRC ceased operating). The
       Debtor also provided paystubs from Watson Clinic for September 2019. The Debtor also
       provided bank statements for account 8241 evidencing additional income of the Debtor.
       See Response #5.


                                                     Respectfully submitted,


                                                     ____/s/ Kristina E. Feher________
                                                     KRISTINA E. FEHER
                                                     Florida Bar No.: 52082
                                                     FEHER LAW, P.L.L.C.
                                                     4437 Central Avenue
                                                     St. Petersburg, FL 33713
                                                     Telephone: (888) 814-3387
                                                     Facsimile: (727) 359-0368
                                                     kfeher@feherlaw.com
                                                     Counsel to the Debtor


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the Case Management Summary,
was served either by U.S. Mail or electronically via the Court’s CM/ECF electronic notification
system on this 22nd day of January, 2020 upon the JP Morgan Chase Bank, N.A. c/o Ryan Reinhert,
Esq. at rreinert@shutts.com.
                                                     ____/s/ Kristina E. Feher________
                                                     KRISTINA E. FEHER
